UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4971



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICKY DEAN DAWSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (CR-01-161)


Submitted:   February 18, 2005            Decided:   April 28, 2005


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Megan J. Schueler, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, Larry R. Ellis, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ricky Dean Dawson appeals from the district court’s order

revoking his supervised release and sentencing him to six months

imprisonment.       We review the district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.         United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).        The district

court need only find a violation of a condition of supervised

release   by    a    preponderance   of   the   evidence.   18   U.S.C.A.

§ 3583(e)(3) (West Supp. 2004). Because Dawson did not dispute the

allegations presented in the petition to revoke his supervised

release, we find no abuse of discretion in the district court’s

decision to revoke Dawson’s supervised release.

           Dawson argues on appeal that the district court lacked

jurisdiction to impose his sentence in light of the Supreme Court’s

decisions in Blakely v. Washington, 124 S. Ct. 2531 (2004), and

United States v. Booker, 125 S. Ct. 738 (2005). In Booker, the

Supreme Court ruled that, under Blakely, the Sixth Amendment is

violated when a district court, acting pursuant to the Sentencing

Reform Act and the guidelines, imposes a sentence greater than the

maximum guideline sentence authorized by the facts found by the

jury alone.         The Court concluded that, if the guidelines were

advisory rather than mandatory, the failure to submit guidelines

issues to a jury would not violate the Sixth Amendment.           Having

determined that the mandatory nature of the federal sentencing


                                     - 2 -
regime was unconstitutional, the Booker Court adopted a remedial

scheme that preserved the majority of the guidelines, excising only

those   portions   mandating   sentencing   and   appellate   review   in

conformance with the guidelines.

           Because the sentencing guideline range calculated under

U.S. Sentencing Guidelines § 7B1.4(a) (2000) is purely advisory,

Booker does not apply to sentences imposed upon revocation of

supervised release.    See United States v. Davis, 53 F.3d 638, 642

(4th Cir. 1995); United States v. Denard, 24 F.3d 599, 602 (4th

Cir. 1994). Accordingly, we affirm Dawson’s sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -